DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on January 25, 2022, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 14 of US 11259218 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 11259218 B2
1. A device, comprising: one or more processors configured to: determine that a handover should be performed with respect to a User Equipment (“UE”) that is simultaneously connected to a first base station and a second base station ; provide, based on determining that the handover should be performed, an identifier of the first base station to a third base station; receive an acknowledgment from the third base station based on providing the identifier of the first base station to the third base station; and output, based on receiving the acknowledgement from the third base station, a handover command to the UE, wherein the handover command includes an identifier of the first base station and the third base station, wherein the UE connects to the third base station and remains connected to the first base station based on receiving the handover command.
1. A device, comprising: one or more processors configured to: maintain context information regarding one or more logical connections associated with a User Equipment (“UE”) and a first base station, wherein the UE is concurrently connected to the first base station and a second base station; determine that a handover should be performed with respect to the UE, from the second base station to a third base station; output a handover message based on determining that the handover should be performed, the handover message including: an identifier of the first base station, and the context information regarding the one or more logical connections associated with the UE and the first base station; receive an indication that the third base station has been associated with the first base station and the context information associated with the UE based on the handover message; and instruct the UE to connect to the first base station and the third base station based on the received indication that the second base station has been associated with the third base station and the context information associated with the UE, wherein the UE connects to the third base station based on the instruction and further concurrently maintains the one or more logical connections with the first base station based on the instruction.

	As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 1 of the present application is contained entirely in claim 1 of US 11259218 B2. The difference between the compared claims consists merely in the wording and order of the limitations. (Notice that the highlighted text emphasized with boldface and italics describe the same limitations with almost completely different wording) Therefore, this is an obvious case of double patenting.
Only claim 1 has been compared since claims 8 and 15 keep the same relationship to claims 8 and 14 of the cited patent.	
Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., scheduling of a primary cell from a secondary cell.
US 11064513 B1		US 10945179 B2		US 20210014883 A1
US 20200351782 A1	US 20200313833 A1	US 20200314671 A1
US 20200314745 A1	US 10750410 B2		US 10368279 B2
US 20180235018 A1	US 20180027456 A1	US 9723651 B2
US 9578671 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
December 7, 2022